insofar as it imposes sentence unanimously reversed and defendant remanded to Supreme Court, Erie County, for resentencing in compliance with CPL 400.21, and otherwise judgment affirmed. Memorandum: With commendable candor the District Attorney acknowledges that CPL 400.21 was not complied with at sentencing and that defendant must be remanded for resentence in compliance therewith. (Appeal from judgment of Erie Supreme Court—reckless endangerment, etc.) Present—Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ.